Exhibit 10.2

 

EXECUTION

 

AMENDMENT NO. 8
TO MASTER REPURCHASE AGREEMENT

 

Amendment No. 8, dated as of December 27, 2013 (this “Amendment”), among Credit
Suisse First Boston Mortgage Capital LLC (the “Buyer”), PennyMac Holdings, LLC
(“PennyMac Holdings”), PennyMac Operating Partnership, L.P., in its capacity as
a seller (“POP” and together with PennyMac Holdings, the “Sellers”) and PennyMac
Mortgage Investment Trust and PennyMac Operating Partnership, L.P. (each, a
“Guarantor” and collectively, the “Guarantors”).

 

RECITALS

 

The Buyer, the Sellers and the Guarantors are parties to that certain Master
Repurchase Agreement, dated as of March 29, 2012 (as amended by Amendment No. 1,
dated as of July 25, 2012, Amendment No. 2, dated as of September 26, 2012,
Amendment No. 3, dated as of October 29, 2012, Amendment No. 4, dated as of
June 1, 2013, Amendment No. 5, dated as of August 29, 2013, Amendment No. 6,
dated as of September 27, 2013, and Amendment No. 7, dated as of October 1,
2013, the “Existing Repurchase Agreement”; and as further amended by this
Amendment, the “Repurchase Agreement”).  The Guarantors are parties to that
certain Guaranty (the “Guaranty”), dated as of March 29, 2012, as the same may
be further amended from time to time, by the Guarantors in favor of Buyer. 
Capitalized terms used but not otherwise defined herein shall have the meanings
given to them in the Existing Repurchase Agreement and Guaranty, as applicable.

 

The Buyer, the Sellers and the Guarantors have agreed, subject to the terms and
conditions of this Amendment, that the Existing Repurchase Agreement be amended
to reflect certain agreed upon revisions to the terms of the Existing Repurchase
Agreement.  As a condition precedent to amending the Existing Repurchase
Agreement, the Buyer has required the Guarantors to ratify and affirm the
Guaranty on the date hereof.

 

Accordingly, the Buyer, the Sellers and the Guarantors hereby agree, in
consideration of the mutual promises and mutual obligations set forth herein,
that the Existing Repurchase Agreement is hereby amended as follows:

 

SECTION 1.         Definitions.  Section 2 of the Existing Repurchase Agreement
is hereby amended by deleting the definition of “Maximum Combined Aggregate
Purchase Price” in its entirety and replacing it with the following:

 

“Maximum Combined Aggregate Purchase Price” means SIX HUNDRED MILLION DOLLARS
($600,000,000) minus the excess, if any, of (a) the Maximum Committed Purchase
Price, as such term is defined in the NPL Facility, under the NPL Facility over
(b) TWO HUNDRED FORTY-FIVE MILLION DOLLARS ($245,000,000).

 

SECTION 2.         Program Fees.

 

2.1          Commitment Fee.  Notwithstanding anything to the contrary, Sellers
shall pay to Buyer the Commitment Fee calculated based upon the definition of
Maximum Combined Aggregate Purchase Price without giving effect to the amendment
herein.

 

1

--------------------------------------------------------------------------------


 

2.2          Non-Utilization Fee. For the avoidance of doubt, Sellers shall pay
to Buyer the Non-Utilization Fee calculated based upon the definition of Maximum
Combined Aggregate Purchase Price as amended herein, unless amended by
subsequent amendment.

 

SECTION 3.         Conditions Precedent.  This Amendment shall become effective
as of the date hereof (the “Amendment Effective Date”), subject to the
satisfaction of the following conditions precedent:

 

3.1          Delivered Documents.  On the Amendment Effective Date, the Buyer
shall have received the following documents, each of which shall be satisfactory
to the Buyer in form and substance:

 

(a)           this Amendment, executed and delivered by duly authorized officers
of the Buyer, the Sellers and the Guarantors; and

 

(b)           such other documents as the Buyer or counsel to the Buyer may
reasonably request.

 

SECTION 4.         Representations and Warranties.  Each Seller hereby
represents and warrants to the Buyer that it is in compliance with all the terms
and provisions set forth in the Existing Repurchase Agreement on its part to be
observed or performed, and that no Event of Default has occurred and is
continuing, and hereby confirms and reaffirms the representations and warranties
contained in Section 13 of the Existing Repurchase Agreement.

 

SECTION 5.         Limited Effect.  Except as expressly amended and modified by
this Amendment, the Existing Repurchase Agreement shall continue to be, and
shall remain, in full force and effect in accordance with its terms and the
execution of this Amendment.

 

SECTION 6.         Counterparts.  This Amendment may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.

 

SECTION 7.         Severability. Each provision and agreement herein shall be
treated as separate and independent from any other provision or agreement herein
and shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.

 

SECTION 8.        GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO THE CHOICE OF LAW PROVISIONS THEREOF.

 

SECTION 9.         Reaffirmation of Guaranty.  The Guarantors hereby ratify and
affirm all of the terms, covenants, conditions and obligations of the Guaranty
and acknowledge and agree that the term “Obligations” as used in the Guaranty
shall apply to all of the Obligations of Sellers to Buyer under the Repurchase
Agreement, as amended hereby.

 

[Remainder of page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

 

 

Credit Suisse First Boston Mortgage Capital LLC, as Buyer

 

 

 

 

 

By:

/s/ Adam Loskove

 

 

Name: Adam Loskove

 

 

Title: Vice President

 

 

 

 

 

 

 

PennyMac Holdings, LLC, as Seller

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name: Pamela Marsh

 

 

Title: Executive Vice President, Treasurer

 

 

 

 

 

 

 

PennyMac Mortgage Investment Trust, as Guarantor

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name: Pamela Marsh

 

 

Title: Executive Vice President, Treasurer

 

 

 

 

 

 

 

PennyMac Operating Partnership, L.P., as Seller and Guarantor

 

 

 

 

By:

PennyMac GP OP, Inc., its General Partner

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name: Pamela Marsh

 

 

Title: Executive Vice President, Treasurer

 

Signature Page to Amendment No. 8 to Master Repurchase Agreement

 

--------------------------------------------------------------------------------